MEMORANDUM **
Kulwant Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review credibility findings for substantial evidence. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). We deny the petition for review.
The IJ noted many inconsistent or confusing aspects of Kaur’s testimony. For example, in her asylum application, Kaur stated that her father had been arrested three times, but she testified during her hearing that he had only been arrested twice. Kaur testified that her brother had disappeared on March 11, 1992, but she *661could not explain how she knew the date of his disappearance and was unclear on how she came to learn that he had disappeared. Nor could Kaur name the faction her brother belonged to. Taken together, the inconsistencies are sufficiently material to permit an adverse credibility finding. See id. at 1152.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.